SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1204
CAF 12-00492
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF LEBRAUN H.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,          MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

BRENDA H., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

AYOKA A. TUCKER, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered February 29, 2012 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, adjudged
that respondent is to complete sex offender and parenting programs.

     It is hereby ORDERED that the order so appealed from is
unanimously vacated on the law without costs.

     Same Memorandum as in Matter of Lebraun H. ([appeal No. 1] ___
AD3d ___ [Nov. 15, 2013]).




Entered:   November 15, 2013                       Frances E. Cafarell
                                                   Clerk of the Court